Citation Nr: 1025878	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1970, including honorable non-combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, among other things, denied the 
benefits sought on appeal.

The Veteran appeared and gave testimony before the Board in March 
2009.  A transcript of the hearing, a copy of which was mailed to 
the Veteran in January 2010, is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks service connection for Hepatitis C and asserts 
that he is unsure of how he contracted the disease, but believes 
that his handling of injured soldiers in Vietnam is a possible 
cause.  The gastroenterologist who diagnosed Hepatitis in 2000 
stated in a September 2000 letter to another physician that the 
Veteran probably encountered Hepatitis C through a blood 
transfusion in 1964.  Treatment records from the 
gastroenterologist only contain references to the blood 
transfusion as a possible etiology.

The Veteran underwent VA psychiatric examination in April 2008 
and provided alternate theories for his contracting Hepatitis C.  
Specifically, the Veteran related that he had come in contact 
with injured soldiers on a regular basis during his service in 
Vietnam and that he also had exposure to injured people's blood 
as a fire fighter after his period of active service.  The 
psychiatrist reported that the Veteran had Hepatitis C as a 
result of one of three possible causes.  While this statement 
certainly raises the possibility that the Veteran's pre-service 
blood transfusion is not the only way of contracting Hepatitis C, 
it is not considered an opinion as to the etiology of the 
Veteran's Hepatitis C as it is not supported by any rationale.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

Following a complete review of the record evidence, the Board 
finds that the claim of entitlement to service connection for 
Hepatitis C must be remanded so that a medical opinion that 
speaks to the issue of the cause of the disability may be 
rendered.  The Board finds the Veteran's testimony as to his 
handling of injured during his period of service in Vietnam to be 
credible.  Thus, because there is a current diagnosis of 
Hepatitis C of record and the medical observation that the 
Veteran's inservice activities could be a cause of the disease is 
an indication that the current disability may be associated with 
his service, the claim must be remanded for additional 
development pursuant to 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Turning to the Veteran's claims of entitlement to service 
connection for residuals of neck and back injuries, the Board 
finds that remand is required in order to obtain the private 
medical records identified by the Veteran at his personal 
hearing.  Specifically, the Veteran testified that he had been 
treated by a private chiropractor who indicated that he had a 
severe spine disability.  Because the records of treatment may be 
useful in determining the nature and etiology of the Veteran's 
complaints, VA must obtain the records pursuant to 38 C.F.R. 
§ 3.159(c)(1).

In addition to obtaining private treatment records, the Board 
finds that VA must also obtain additional service treatment 
records.  There is evidence of inservice complaints of headaches 
as well as loss of consciousness on parachute jumps and one 
incident of a back injury while playing basketball, but service 
treatment records do not include hospitalization records.  
Because the Veteran asserts that he injured his neck in a 
parachute jump and his back in a tank recovery mission which are 
not borne out in the service treatment records, there is a 
question of whether all treatment records are associated with the 
claims folder.  Specifically, the Veteran asserts that he was 
hospitalized in Fort Bragg, North Carolina, when he injured his 
neck.  It does not appear that hospitalization records were 
requested.  The same is true with respect to the back injury 
alleged to have occurred Long Binh.  Accordingly, VA must obtain 
all service records of these hospitalizations pursuant to 
38 U.S.C.A. § 3.159(c)(2).

After all records are obtained, the Board finds that medical 
examinations must be scheduled to determine whether current 
complaints of headaches, limited neck motion and back pain are 
related to injuries sustained during service.  The Board notes 
that the Veteran underwent a VA orthopedic examination in June 
2006, but the report is insufficient for rating purposes as the 
examiner simply stated that he was unable to establish that the 
Veteran had residuals of inservice injury.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (an opinion that is unsupported 
and unexplained is purely speculative and does not provide the 
degree of certainty required for medical nexus evidence).  
Consequently, the Board finds that it is left with a medical 
record that is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain hospitalization records surrounding a 
parachute jump injury in 1968 or 1969 from Fort 
Bragg.  Although the Veteran testified that the 
injury occurred in 1969, an October 1968 
Neurology Consult references two episodes of 
passing out on parachute jumps so it is 
imperative to check for records from both 1968 
and 1969.  If there are no records of 
hospitalization, please annotate the claims 
folder accordingly and advise the Veteran that 
the records could not be obtained.

2.  Contact the Veteran to obtain the name of 
the chiropractor who treated him for neck and 
back complaints.  Also obtain a release of 
information from the Veteran so that treatment 
records may be obtained.  If the treatment 
records cannot be located, please annotate the 
claims folder accordingly and advise the Veteran 
that the records could not be obtained.

3.  Schedule the Veteran for an examination to 
determine the nature and etiology of his 
diagnosed Hepatitis C.  The claims folder must 
be made available to and reviewed by the 
examiner.  The examiner is to comment on the 
probability, in terms of likelihood, of the 
following encounters being the cause of the 
Veteran's Hepatitis C:  (a) blood transfusion in 
1964, (b) handling wounded soldiers during 
service in Vietnam, and (c) handling wounded 
individuals in post-service work as a fire 
fighter.  The examiner should specifically state 
whether it is at least as likely as not that the 
handling of wounded soldiers in Vietnam is the 
cause of the Veteran's Hepatitis C.  All 
opinions expressed must be supported by complete 
rationale.

4.  After records of inservice hospitalizations 
and records of post-service chiropractic 
treatment have been obtained, schedule the 
Veteran for an examination to determine the 
nature and etiology of orthopedic back and neck 
complaints.  The claims folder must be made 
available to and reviewed by the examiner.  The 
examiner is to perform any necessary testing and 
render all appropriate diagnoses for the 
Veteran's back and neck complaints.  The 
examiner should comment on the Veteran's service 
treatment records which reflect two complaints 
in November 1969 of back pain following a 
basketball injury and any hospitalization 
records which may be located showing treatment 
for low back injury following a tank rescue and 
neck injury following a parachute jump.  The 
examiner should also consider the Veteran's pre-
service head injury, post-service treatment and 
work history as a fire fighter.  The examiner 
should specifically opine as to whether it is at 
least as likely as not that any currently 
diagnosed back and/or neck disability is a 
result of inservice injury.  All opinions 
expressed must be supported by complete 
rationale.

5.  After records of inservice hospitalizations 
and records of post-service chiropractic 
treatment have been obtained, schedule the 
Veteran for an examination to determine the 
nature and etiology of his complaints of 
headaches.  The claims folder must be made 
available to and reviewed by the examiner.  The 
examiner is to perform any necessary testing and 
render all appropriate diagnoses for the 
Veteran's neurologic complaints.  The examiner 
should comment on the Veteran's service 
treatment records which reflect two incidents of 
losing consciousness during parachute jumps and 
any hospitalization records which may be located 
showing treatment for neck injury following a 
parachute jump.  The examiner should consider 
the Veteran's pre-service motor vehicle accident 
and brain injury, findings during service of 
headaches being a result of the pre-service 
injury, and the July 1970 service separate 
physical comments that the Veteran has severe, 
recurrent headaches, fainting and dizzy spells.  
The examiner should specifically opine as to 
whether it is at least as likely as not that any 
currently diagnosed neck and/or neurology 
disability associated with headaches and 
fainting is a result of inservice injury.  All 
opinions expressed must be supported by complete 
rationale.

6.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and afforded 
a reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


